Given, Judge,
dissenting:
I am of the view that the record in this case clearly shows the judgment complained of to be void, as being without the jurisdiction of the court, and that this Court, on its own motion, should notice lack of jurisdiction. The majority opinion, as I understand, concedes the judgment to be void. It refuses, however, to adjudicate the question on this writ of error for the reason that no objection was made thereto in the trial court. The bond was given pursuant to Code, 48-8-4. By no interpretation of the statute can it be contended that the court was empowered to enter judgment against the sureties on the bond for a sum greater than the amount thereof, and probably not for a sum greater than the aggregate of accrued support and maintenance payments ordered by the justice of the peace, to the time of the entry of the judgment in the circuit court. Yet the judgment complained of purports to require support and maintenance payments, in monthly sums of forty dollars, to be made by the sureties “until said children severally reach the age of sixteen years * *
In the instant proceeding we are not concerned with the general rule pointed out in the majority opinion, “ * * * that an appellate court will consider only such questions as were raised and reserved in the lower court * * but with the exception to that rule, also pointed out in the majority opinion, that the rule “does not apply to jurisdictional questions, and those questions, though not raised in the trial court may be considered and determined for the first time in an appellate court.” See authorities cited in the majority opinion. Yet in the face of this statement and of the numerous authorities cited in support thereof, the Court refuses to “consider and determine” the jurisdictional question, and dismisses the writ of error as having been improvidently awarded, simply because no objection to the question was made in the lower court.
*345In the majority opinion it is stated: “In order that jurisdictional questions may be considered and determined by this Court in the first instance on appeal or writ of error, however, it is necessary that the case in which they arise is properly brought to this Court by effective appellate procedure.” Applied to the instant proceeding, that conclusion can only mean that because of failure of the plaintiff in error to object to the action of the trial court as to some question concerning which a writ of error would lie, including the jurisdictional question, no “effective appellate procedure” exists whereby the jurisdictional question can be reached. I can not agree. It appears to me that the writ of error having been granted, even though the assignments of error relied upon by plaintiff in error can not be considered, this Court is under a duty to notice and consider the absence of jurisdiction of the trial court to enter the order. I can not say that the writ of error was not in fact granted. How can it be dismissed, as having been improvidently awarded, or otherwise, if it is not here? The fact that the Court can not determine the questions assigned as error, or the questions upon which the writ of error was granted, should not relieve it of its duty to consider the clearly apparent jurisdictional question, ex mero motu. The Court cites no authority for its conclusion, and I find none. There is, I think, authority to the contrary, in addition to the long line of authorities cited pointing out the duty of an appellate court to consider jurisdictional questions, with or without objections.
In this State there is no question that void judgments may be reached by appellate proceedings. In the opinion in Hibner v. Belcher, 115 W. Va. 387, 176 S. E. 422, we find this statement: “The courts are not in entire accord on the right of appeal from a void judgment. 3 C. J., subject Appeal and Error, section 123. In this jurisdiction we have followed the majority rule and upheld the right. McCoy v. Allen, 16 W. Va. 724; Cook v. Dorsey, 38 W. Va. 196, 18 S. E. 468. We are supported *346generally by the writers on appellate procedure. Powell, Appellate Proceedings, pp. 264-5, says that reversal of void judgments upon appeal is ‘the better way, as being more direct and positive.’ Elliot, Appellate Procedure, section 110, says, ‘It is a sacrifice of substance to a barren technicality to hold, as some courts do, that no (appellate) relief can be had against a void judgment.’ ” See Simmons v. Yoho, 92 W. Va. 703, 115 S. E. 851; 2 Am. Jur., Appeal and Error, Section 36; 11 M. J., Judgments and Decrees, Section 135. In the case of Bennett v. Bennett, 135 W. Va. 3, 70 S. E. 2d 894, this Court held: “5. A decree entered in a divorce proceeding where the court does not have jurisdiction of the subject matter is void, and may be attacked collaterally or directly.” In Peoples Bank v. Burdett, 69 W. Va. 369, 372, 71 S. E. 399, this Court stated: “Though a void judgment may be reversed by a writ of error, prohibition lies to prevent execution thereof,”
Under the authorities cited above, I can see no chance of doubt that the judgment complained of is void, being without the jurisdiction of the trial court; that such a judgment may be reversed through appellate procedure; and that it is the duty of this Court to notice such jurisdictional defect, whether or not there be other errors in the case and whether or not objection was made to the judgment in the lower court. Inasmuch as courts must necessarily, under our form of government, determine questions involving their own jurisdiction or powers, they are always, and always should be, careful in safeguarding against any abuse or unauthorized exercise or extension thereof, and especially should appellate courts be ever on guard against any improper exercise of jurisdiction or powers. For such reasons courts should not hesitate, but are duty bound, to examine questions of jurisdiction, on their own motions, wherever and whenever such questions appear.
The majority opinion relies heavily upon Harmon v. Spurlock, 121 W. Va. 633, 5 S. E. 2d 797, and Baker v. *347Gaskins, 124 W. Va. 69, 19 S. E. 2d 92. As to the Harmon case, I need only point out that no jurisdictional question was involved. A comparison of that case with the instant one, however, illustrates the position in which this Court now finds itself. In the instant case the majority refuses to consider the jurisdictional question because no objection was made in the lower court. In the Harmon case, one in prohibition, which the majority contends controls here, the Court refused to consider the question involved because no objection was made. Applying these holdings to a case where only a question of jurisdiction is involved, the end result is that litigants may, wilfully or through mere oversight, by failing or refusing to object, foist upon a court complete jurisdiction of any subject matter. I need cite no authority in support of the proposition that jurisdiction of a court can not be bestowed upon it even by agreement of litigants.
■ I think Baker v. Gaskins, supra, from which was quoted the point of the syllabus applied in the instant ease, demonstrates the course heretofore followed by this Court in such circumstances. As to the question upon which the writ of error was granted, the Court stated: “ * * * Defendants’ counsel say that the writ was improvidently awarded because there was no objection or exception to the order upon which it is based. In this regard defendants’ position is well taken. To the order, plaintiff, in fact, did not object or except, and this Court is committed to the rule that a writ of error to an order of a trial court, to which no objection or exception has been taken, should not be awarded. * * Nevertheless, the Court noticed, on its own motion, and determined a jurisdictional question and carried the decision of the point into the syllabus, which reads: “An order of a trial court rendering judgment for costs alone but not adjudicating the merits of a case is not a final judgment, to which a writ of error will lie. Such defect is jurisdictional and should be considered by the appellate court ex mero motu.”
*348In Buskirk v. Ragland, 65 W. Va. 749, 65 S. E. 101, this Court held: “4. A decree upon a bill as to which equity has no jurisdiction, though no exception is taken to such bill, will upon appeal be reversed and the bill dismissed.” In the opinion the Court stated: “No exception has been taken to the unwarranted foundation of the suit, either in the court below or upon this appeal. But the consent of parties cannot give jurisdiction. Ohio River R. Co. v. Gibbens, 35 W. Va. 57. Objection for want of jurisdiction appearing on the face of the bill and proceedings may be made for the first time upon appeal. * * * Besides it is clearly established that, although there has been no demurrer, if the court has no jurisdiction, it will dismiss the bill at the hearing. This Court will, regardless of the want of exception to a bill, dismiss it upon the hearing if the court below had no jurisdiction. Cresap v. Kemble, 26 W. Va. 603; Freer v. Davis, 52 W. Va. 1. The error of the court below in taking cognizance of a bill without jurisdiction so to do is a point fairly arising upon the record. Whether the error is assigned or not, our duty is to correct it by consideration and decision. Constitution, Art. VIII, sec. 5; Eclipse Oil Co. v. South Penn Oil Co., 47 W. Va. 84.” An examination of the record in the Buskirk case disclosed that no objection was made or exception taken to any of the rulings of the trial chancellor, so that, in fact, the appeal was considered without an objection or exception appearing anywhere in the record. See Riley v. Pierson, 107 W. Va. 614, 149 S. E. 832; Cook v. Dorsey, 38 W. Va. 196, 18 S. E. 468; McCoy v. Allen, 16 W. Va. 724; Johnson v. Young, 11 W. Va. 673; Monroe v. Bartlett, 6 W. Va. 441; 49 C. J. S., Judgments, Section 421.
It appears to me to be an anomaly for this Court, where a writ of error has been granted, even if granted without "warrant, where it is clearly apparent from the record before the Court that there exists a jurisdictional question rendering the judgment complained, of void, in whole or in part, to dismiss the writ, simply because *349there was no objection to the point, when no objection was necessary in the first place. It is true that some extraordinary remedy may be available to the defendant in the instant case, but such a remedy is not available in every case where jurisdiction of a court is involved. Moreover, do we not usually deny the application of any extraordinary remedy where the right of réview by appeal or writ of error is available?
Being of the views indicated, I respectfully dissent. I would consider and determine the jurisdictional question, set aside the judgment of the trial court in so far as it is void, and remand the case for the purpose of enforcing the judgment in so far as it is valid.